EXHIBIT 10.1

MACATAWA BANK CORPORATION
STOCK COMPENSATION PLAN

(As Amended on February 21, 2002)


ARTICLE 1
ESTABLISHMENT AND PURPOSE OF THE PLAN

          1.1          Establishment of the Plan. MACATAWA BANK CORPORATION, a
Michigan corporation (the "Company"), hereby establishes a stock compensation
plan to be known as the "Macatawa Bank Corporation Stock Compensation Plan" (the
"Plan"), as set forth in this document. The Plan permits the granting of stock
options, restricted stock, and other stock-based awards to key employees of the
Company and its subsidiaries.

          1.2          Purpose of the Plan. The purpose of the Plan is to
promote the long-term success of the Company for the benefit of the Company's
shareholders, through stock-based compensation, by aligning the personal
interests of the Company's key employees with those of its shareholders. The
Plan is also designed to allow key employees to participate in the Company's
future, as well as to enable the Company to attract, retain and award such
employees. Compensation related to Awards under the Plan is generally intended
to qualify as "performance-based compensation" under Section 162(m) of the
Internal Revenue Code of 1986, as amended ("Code").

          1.3          Term of Plan. No Awards shall be granted pursuant to the
Plan on or after the tenth anniversary of the Effective Date ("Termination
Date"), provided that Awards granted prior to the Termination Date may extend
beyond that date.

ARTICLE 2
DEFINITIONS

          For purposes of this Plan, the following terms shall have the meanings
set forth below:

          2.1          Award means any award under this Plan of any Options,
Restricted Stock, Performance Shares or Other Stock-Based Award.

          2.2          Award Agreement means an agreement evidencing the grant
of an Award under this Plan. Awards under the Plan shall be evidenced by Award
Agreements that set forth the details, conditions and limitations for each
Award, as established by the Committee and shall be subject to the terms and
conditions of the Plan.

          2.3          Award Date means the date that an Award is made, as
specified in an Award Agreement.

          2.4          Board means the Board of Directors of the Company.


--------------------------------------------------------------------------------




          2.5          Change in Control is defined in Article 12.

          2.6          Code means the Internal Revenue Code of 1986, as amended.

          2.7          Committee means the Committee, as specified in Article 3,
appointed by the Board to administer the Plan, no members of which shall be
eligible to receive an Award pursuant to the Plan.

          2.8          Common Stock means the Common Stock, no par value per
share, of the Company.

          2.9          Disability means permanent and total disability as
determined under the rules and guidelines established by the Committee for
purposes of the Plan.

          2.10          Effective Date means January 26, 1998.

          2.11          Employee means a salaried employee (including officers
and directors who are also employees) of the Company or a Subsidiary.

          2.12          Fair Market Value means, as long as the Common Stock is
not actively traded in any recognized market, the average price per share at
which shares of Common Stock were bought and sold during the three (3) preceding
months in transactions known to management of the Company involving 100 or more
shares between purchasers and sellers none of whom are directors or officers of
the Company or any Subsidiary. If the shares of Common Stock are actively traded
on the National Association of Securities Dealers Automated Quotation System or
any successor system then in use ("NASDAQ"), then Fair Market Value means, as to
Incentive Stock Options, the closing sale price per share of the Common Stock on
the relevant valuation date on the NASDAQ. If no sale of shares of Common Stock
is reflected on the NASDAQ on a date, "Fair Market Value" shall be determined on
the next preceding day on which there was a sale of shares of Common Stock
reflected on NASDAQ. Fair Market Value means, as to Nonqualified Stock Options,
the average NASDAQ closing sale prices per share of the Common Stock during the
calendar month immediately preceding the relevant valuation date.

          2.13          Incentive Stock Option or ISO means an option to
purchase shares of Common Stock granted under Article 6, which is designated as
an Incentive Stock Option and is intended to meet the requirements of Section
422 of the Code.

          2.14          Non-Employee Director has the meaning set forth in Rule
16b-3(b)(3)(i) or any successor definition adopted by the Securities and
Exchange Commission.

          2.15          Nonqualified Stock Option or NQSO means an option to
purchase shares of Common Stock, granted under Article 6, which is not an
Incentive Stock Option.

          2.16          Option means an Incentive Stock Option or a Nonqualified
Stock Option.


2

--------------------------------------------------------------------------------




          2.17          Option Price means the price at which a share of Common
Stock may be purchased by a Participant pursuant to an Option, as determined by
the Committee.

          2.18          Other Stock-Based Award means an Award under Article 9
of this Plan that is valued in whole or in part by reference to, or is payable
in or otherwise based on, Common Stock.

          2.19          Participant means an Employee of the Company or a
Subsidiary who holds an outstanding Award granted under the Plan.

          2.20          Permitted Transferee means (i) the spouse, a child, or a
grandchild of a Participant (each an "Immediate Family Member"), (ii) a trust
for the exclusive benefit of a Participant and/or one or more Immediate Family
Members, or (iii) a partnership or limited liability company whose only partners
or members are a Participant and/or one or more Immediate Family Members.

          2.21          Performance Shares means an Award granted under Article
8 of this Plan evidencing the right to receive Common Stock or cash of an
equivalent value at the end of a specified performance period and upon
achievement of specified performance goals or objectives.

          2.22          Retirement (including Normal, Early and Disability
Retirement) means the termination of a Participant's employment with the Company
or a Subsidiary with eligibility for normal, early or disability retirement
benefits under the terms of the Company's profit sharing plan, as amended and in
effect at the time of such termination of employment.

          2.23          Restricted Stock means an Award granted to a Participant
under Article 7 of this Plan.

          2.24          Rule 16b-3 means Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934
(the "Act"), as amended from time to time or any successor rule.

          2.25          Subsidiary means any corporation in which the Company
owns directly, or indirectly through subsidiaries, at least fifty percent (50%)
of the total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns at least fifty percent (50%) of the combined equity thereof.

          2.26          Termination of Employment means the termination of a
Participant's employment with the Company or a Subsidiary. A Participant
employed by a Subsidiary shall also be deemed to incur a Termination of
Employment if the Subsidiary ceases to be a Subsidiary and the Participant does
not immediately thereafter become an Employee of the Company or another
Subsidiary.


3

--------------------------------------------------------------------------------




ARTICLE 3
ADMINISTRATION

          3.1          The Committee. The Plan shall be administered by a
Committee designated by the Board consisting of not less than three (3)
directors who shall be appointed from time to time by the Board, each of whom
shall qualify as a Non-Employee Director. Initially, the Committee shall consist
of all directors of the Company who are Non-Employee Directors.

          3.2          Committee Authority. Subject to the Company's Articles of
Incorporation, Bylaws and the provisions of this Plan, the Committee shall have
full authority to grant Awards to key Employees of the Company or a Subsidiary.
Awards may be granted singly, in combination, or in tandem. The authority of the
Committee shall include the following:

          (a)          To select the key Employees of the Company or a
Subsidiary to whom Awards may be granted under the Plan;

          (b)          To determine whether and to what extent Options,
Restricted Stock, Performance Shares and Other Stock-Based Awards, or any
combination thereof are to be granted under the Plan;

          (c)          To determine the number of shares of Common Stock to be
covered by each Award;

          (d)          To determine the terms and conditions of any Award
Agreement, including, but not limited to, the Option Price, any vesting
restriction or limitation, any vesting schedule or acceleration thereof, or any
forfeiture restrictions or waiver thereof, regarding any Award and the shares
Common Stock relating thereto, based on such factors as the Committee shall
determine in its sole discretion;

          (e)          To determine whether, to what extent and under what
circumstances grants of Awards are to operate on a tandem basis and/or in
conjunction with or apart from other cash compensation arrangement made by
Company other than under the terms of this Plan;

          (f)          To determine under what circumstances an Award may be
settled in cash, Common Stock, or a combination thereof; and

          (g)          To determine to what extent and under what circumstances
shares of Common Stock and other amounts payable with respect to an Award shall
be deferred.

          The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (including any Award Agreement) and to
otherwise supervise the administration of the Plan. However, the Committee shall
take no action which will impair any Award previously granted under the Plan or
cause the Plan or the Award not to meet the requirements of Rule 16b-3. A
majority of the

4

--------------------------------------------------------------------------------


Committee shall constitute a quorum, and the acts of a majority of a quorum at
any meeting, or acts reduced to or approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee. The
interpretation and construction by the Committee of any provisions of the Plan
or any Award granted under the Plan shall be final and binding upon the Company,
the Board and Participants, including their respective heirs, executors and
assigns. No member of the Board or the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or an Award granted
hereunder.

ARTICLE 4
COMMON STOCK SUBJECT TO THE PLAN

          Subject to adjustment as provided in Section 12.1, the maximum
aggregate number of shares of Common Stock which may be issued under this Plan
shall not exceed 200,000 shares, which may be either unauthorized and unissued
Common Stock or issued Common Stock reacquired by the Company ("Plan Shares").
Determinations as to the number of Plan Shares that remain available for
issuance under the Plan shall be made in accordance with such rules and
procedures as the Committee shall determine from time to time, which shall be
consistent with the requirements of Rule 16b-3 and such interpretations thereof.
If an Award expires unexercised or is forfeited, canceled, terminated or settled
in cash in lieu of Common Stock, the shares of Common Stock that were
theretofore subject (or potentially subject) to such Award may again be made
subject to an Award Agreement; provided, however, that any such shares subject
to a forfeited or canceled Award shall not again be made subject to an Award
Agreement to any Participant who received, directly or indirectly, any of the
benefits of ownership of the securities underlying such Award, excluding the
right to vote such shares.

ARTICLE 5
ELIGIBILITY

          The persons who shall be eligible to receive Awards under the Plan
shall be such key Employees as the Committee shall select from time to time. In
making such selections, the Committee shall consider such factors as the
Committee in its discretion shall deem relevant. Participants may hold more than
one Award, but only on the terms and subject to the restrictions set forth in
the Plan and their respective Award Agreements.

ARTICLE 6
STOCK OPTIONS

          6.1          Options. Options may be granted alone or in addition to
other Awards granted under this Plan. Each Option granted under this Plan shall
be either an Incentive Stock Option ("ISO") or a Nonqualified Stock Option
("NQSO").

          6.2          Grants. The Committee shall have the authority to grant
to any Participant one or more Incentive Stock Options, Nonqualified Stock
Options, or both types of Options. To the extent that any Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Option or the portion thereof
which does not qualify shall constitute a separate Nonqualified Stock Option.


5

--------------------------------------------------------------------------------




          6.3          Incentive Stock Options. Anything in the Plan to the
contrary notwithstanding, no term of this Plan relating to Incentive Stock
Options shall be interpreted, amended or altered, nor shall any discretion or
authority granted under the Plan be so exercised, so as to disqualify the Plan
under Section 422 of the Code, or, without the consent of the Participants
affected, to disqualify any Incentive Stock Option under such Section 422. An
Incentive Stock Option shall not be granted to an individual who, on the date of
grant, owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company. The aggregate Fair Market
Value, determined on the Award Date of the shares of Common Stock with respect
to which one or more Incentive Stock Options (or other incentive stock options
within the meaning of Section 422 of the Code, under all other option plans of
the Company) granted on or after January 1, 1987, that are exercisable for the
first time by a Participant during any calendar year shall not exceed the
$100,000 limitation imposed by Section 422(d) of the Code.

          6.4          Terms of Options. Options granted under the Plan shall be
evidenced by Award Agreements in such form as the Committee shall, from time to
time approve, which Agreement shall comply with and be subject to the following
terms and conditions:

          (a)          Option Price. The Option Price per share of Common Stock
purchasable under an Option shall be determined by the Committee at the time of
grant but shall be not less than one hundred percent (100%) of the Fair Market
Value of the Common Stock at the Award Date.

          (b)          Option Term. The term of each Option shall be fixed by
the Committee, but no Option shall be exercisable more than ten (10) years after
the date the Option is granted.

          (c)          Exercisability. Except as provided in Section 12.2, no
Option shall be exercisable in either in whole or in part prior to the first
anniversary of the Award Date. Thereafter, an Option shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee and set forth in the Award Agreement. If the
Committee provides that any Option is exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine.

          (d)          Method of Exercise. Subject to whatever installment
exercise and waiting period provisions apply under subsection (c) above, Options
may be exercised in whole or in part at any time during the term of the Option,
by giving written notice of exercise to the Company specifying the number of
shares to be purchased. Such notice shall be accompanied by payment in full of
the purchase price in such form as the Committee may accept. Notwithstanding the
foregoing, an Option shall not be exercisable with respect to less than 100
shares of Common Stock unless the remaining shares covered by an Option are
fewer than 100 shares. If and to the extent determined by the Committee in its
sole discretion at or after grant, payment in full or in part may also be made
in the form of Common Stock owned for at least six months by the Participant
(and for which



6

--------------------------------------------------------------------------------


the Participant has good title free and clear of any liens and encumbrances) or
Restricted Stock, or by reduction in the number of shares issuable upon such
exercise based, in each case, on the Fair Market Value of the Common Stock on
the last trading date preceding payment as determined by the Committee (without
regard to any forfeiture restrictions applicable to Restricted Stock). No shares
of stock shall be issued until payment has been made. A Participant shall
generally have the rights to dividends or other rights of a shareholder with
respect to shares subject to the Option when the optionee has given written
notice of exercise, has paid for such shares as provided herein, and, if
requested, has given the representation described in Section 13.1 of the Plan.
Notwithstanding the foregoing, if payment in full or in part has been made in
the form of Restricted Stock, an equivalent number of shares of Common Stock
issued on exercise of the Option shall be subject to the same restrictions and
conditions, and during the remainder of the Restriction Period (as defined in
Section 7.3(a)), applicable to the shares of Restricted Stock surrendered
therefor.

          (e)          Nontransferability of Options. No Option may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, provided, however, a
Nonqualified Stock Option may be transferred, without consideration, to a
Permitted Transferee if the Participant satisfies such conditions to the
transfer as may be required by the Committee. A Permitted Transferee shall
succeed to all rights and benefits (except any right to further transfer of the
Option) and be subject to all obligations and limitations applicable to the
original Participant. However, such rights and benefits (except any right to
further transfer of the Option), and obligations and limitations shall be
determined as if the original Participant continued to hold the Option, whereby
provisions of this Plan dealing with termination of employment, retirement,
disability or death of a Participant will continue to refer to the original
Participant regardless of whether a Nonqualified Stock Option has been
transferred to a Permitted Transferee. The Company shall have no obligation to
notify a Permitted Transferee of the termination of employment, retirement,
disability, or death of a Participant. Further, all Options shall be
exercisable, during the Participant's lifetime, only by such Participant, or, in
the case of a Nonqualified Stock Option, by a Participant or a Permitted
Transferee, as the case may be. The designation of a person entitled to exercise
an Option after a person's death will not be deemed a transfer.

          (f)          Termination of Employment for Reasons other than
Retirement, Disability, or Death. Upon Termination of Employment for any reason
other than Retirement or on account of Disability or death, each Option held by
the Participant shall, to the extent rights to purchase shares under such Option
have accrued at the date of such Termination of Employment and shall not have
been fully exercised, be exercisable, in whole or in part, at any time within a
period of three (3) months following Termination of Employment, subject,
however, to prior expiration of the term of such Options and any other
limitations on the exercise of such Options in effect at the date of exercise.

          (g)          Termination of Employment for Retirement or Disability.
Upon Termination of Employment by reason of Retirement or Disability, each
Option held by such Participant shall, to the extent rights to purchase shares
under the Option have

7

--------------------------------------------------------------------------------


accrued at the date of such Retirement or Disability and shall not have been
fully exercised, remain exercisable in whole or in part, for a period of three
(3) years following such Termination of Employment, subject, however, to prior
expiration according to its terms and other limitations imposed by the Plan. If
the Participant dies after such Retirement or Disability, the Participant's
Options shall be exercisable in accordance with Section 6.4(h) below.

          (h)          Termination of Employment for Death. Upon Termination of
Employment due to death, each Option held by such Participant shall, to the
extent rights to purchase shares under the Options have accrued at the date of
death and shall not have been fully exercised, be exercisable, in whole or in
part, by the personal representative of the Participant's estate or by any
person or persons who shall have acquired the Option directly from the
Participant by bequest or inheritance only under the following circumstances and
during the following periods: (i) if the Participant dies while employed by the
Company or a Subsidiary, at any time within three (3) years after his death, or
(ii) if the Participant dies during the extended exercise period following
Termination of Employment specified in Section 6.4(g), at any time within the
longer of such extended period or one (1) year after death, subject, however, in
any case, to the prior expiration of the term of the Option and any other
limitation on the exercise of such Option in effect at the date of exercise.

          (i)          Termination of Options. Any Option that is not exercised
within whichever of the exercise periods specified in Sections 6.4(f), (g) or
(h) is applicable shall terminate upon expiration of such exercise period.

          (j)          Purchase and Settlement Provisions. The Committee may at
any time offer to purchase an Option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made.

ARTICLE 7
RESTRICTED STOCK

          7.1          Awards of Restricted Stock. Shares of Restricted Stock
may be issued either alone or in addition to other Awards granted under the
Plan. The Committee shall determine the eligible persons to whom, and the time
or times at which, grants of Restricted Stock will be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant, the time or
times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant of Restricted Stock upon
the achievement of specific business objectives, measurements of individual or
business unit or Company performances, or such other factors as the Committee
may determine. The provisions of Restricted Stock awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.


8

--------------------------------------------------------------------------------




          7.2          Awards and Certificates. A prospective Participant
selected to receive a Restricted Stock Award shall not have any rights with
respect to such Award, unless and until such Participant has executed an Award
Agreement evidencing the Award and has delivered a fully executed copy thereof
to the Company, and has otherwise complied with the applicable terms and
conditions of such Award. Further, such Award shall be subject to the following
conditions:

          (a)          Acceptance. Awards of Restricted Stock must be accepted
within a period of 20 days (or such shorter period as the Committee may specify
at grant) after the Award Date, by executing an Award Agreement and by paying
whatever price (if any) the Committee has designated for such shares of
Restricted Stock.

          (b)          Legend. Each Participant receiving a Restricted Stock
Award shall be issued a stock certificate in respect of such shares of
Restricted Stock. Such certificate shall be registered in the name of such
Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Macatawa Bank Corporation Stock Compensation Plan and related Award Agreement
entered into between the registered owner and the Company, dated _________.
Copies of such Plan and Agreement are on file in the offices of the Company, 106
East 8th Street, Holland, Michigan."

          (c)          Custody. The Committee may require that the stock
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.

          7.3          Restrictions and Conditions. The shares of Restricted
Stock awarded pursuant to this Plan shall be subject to the following
restrictions and conditions:

          (a)          Restriction Period. Subject to the provisions of this
Plan and the Award Agreement, during a period set by the Committee (the
"Restriction Period"), the Participant shall not be permitted to sell, transfer,
pledge, or assign shares of Restricted Stock awarded under this Plan. Subject to
these limits, the Committee, in its sole discretion, may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part, based on service, performance and/or such
other factors or criteria as the Committee may determine.

          (b)          Rights as Shareholder. Except as provided in this
subsection (b) and subsection (a) above, the Participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a holder of
shares of Common Stock of the Company including the right to receive any
dividends. The Committee, in its sole discretion, as determined at the time of
Award, may permit or require the payment of dividends to be deferred. If any



9

--------------------------------------------------------------------------------


dividends or other distributions are paid in shares of Common Stock, such shares
shall be subject to the same restrictions on transferability and forfeitability
as the shares of Restricted Stock with respect to which they were paid.

          (c)          Termination of Employment. Subject to the applicable
provisions of the Award Agreement and this Article 7, upon Termination of
Employment for any reason during the Restriction Period, all Restricted Shares
still subject to restriction will vest or be forfeited in accordance with the
terms and conditions established by the Committee as specified in the Award
Agreement.

          (d)          Lapse of Restrictions. If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock, the certificates for
such shares shall be delivered to the Participant.

ARTICLE 8
PERFORMANCE SHARES

          8.1          Award of Performance Shares. Performance Shares may be
awarded either alone or in addition to other Awards granted under this Plan. The
Committee shall determine the eligible persons to whom and the time or times at
which Performance Shares shall be awarded, the number of Performance Shares to
be awarded to any person, the duration of the period (the "Performance Period")
during which, and the conditions under which, receipt of the Performance Shares
will be deferred, and the other terms and conditions of the Award in addition to
those set forth in Section 8.2, as specified in the Award Agreement. The
Committee may condition the grant of Performance Shares upon the achievement of
specific business objectives, measurements of individual or business unit or
Company performance, or such other factors or criteria as the Committee shall
determine. The provisions of the award of Performance Shares need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

          8.2          Terms and Conditions. Performance Shares awarded pursuant
to this Article 8 shall be subject to the following terms and conditions:

          (a)          Nontransferability. Subject to the provisions of this
Plan and the related Award Agreement, Performance Shares may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Performance
Period. At the expiration of the Performance Period, share certificates or cash
of an equivalent value (as the Committee may determine in its sole discretion)
shall be delivered to the Participant, or his legal representative, in a number
equal to the shares covered by the Award Agreement.

          (b)          Dividends. Unless otherwise determined by the Committee
at the time of Award, amounts equal to any cash dividends declared during the
Performance Period with respect to the number of shares of Common Stock covered
by a Performance Share Award will not be paid to the Participant.


10

--------------------------------------------------------------------------------




          (c)          Termination of Employment. Subject to the provisions of
the Award Agreement and this Article 8, upon Termination of Employment for any
reason during the Performance Period for a given Award, the Performance Shares
in question will vest or be forfeited in accordance with the terms and
conditions established by the Committee at or after grant.

          (d)          Accelerated Vesting. Based on service, performance and/or
such other factors or criteria as the Committee may determine and set forth in
the Award Agreement, the Committee may, at or after grant, accelerate the
vesting of all or any part of any award of Performance Shares and/or waive the
deferral limitations for all or any part of such Award.

ARTICLE 9
OTHER STOCK-BASED AWARDS

          9.1          Other Awards. Other Awards of Common Stock and other
Awards that are valued in whole or in part by reference to, or are payable in or
otherwise based on, Common Stock ("Other Stock-Based Awards"), may be granted
either alone or in addition to or in tandem with Options, Restricted Stock or
Performance Shares. Subject to the provisions of this Plan, the Committee shall
have authority to determine the persons to whom and the time or times at which
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified performance period. The provisions of Other
Stock-Based Awards need not be the same with respect to each Participant and
such Awards to individual Participants need not be the same in subsequent years.

          9.2          Terms and Conditions. Other Stock-Based Awards made
pursuant to this Article 9 shall be set forth in an Award Agreement and shall be
subject to the following terms and conditions:

          (a)          Nontransferability. Subject to the provisions of this
Plan and the Award Agreement, shares of Common Stock subject to Awards made
under this Article 9 may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date on which the shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.

          (b)          Dividends. Unless otherwise determined by the Committee
at the time of Award, subject to the provisions of this Plan and the Award
Agreement, the recipient of an Award under this Article 9 shall be entitled to
receive, currently or on a deferred stock basis, dividends or other
distributions with respect to the number of shares of Common Stock covered by
the Award.

          (c)          Vesting. Any Award under this Article 9 and any Common
Stock covered by any such Award shall vest or be forfeited to the extent so
provided in the Award Agreement, as determined by the Committee, in its sole
discretion.


11

--------------------------------------------------------------------------------




          (d)          Waiver of Limitation. In the event of the Participant's
Retirement, Disability or death, or in cases of special circumstances, the
Committee may, in its sole discretion, waive in whole or in part any or all of
the limitations imposed hereunder (if any) with respect to any or all of an
Award under this Article 9.

          (e)          Price. Common Stock issued or sold under this Article 9
may be issued or sold for no cash consideration or such consideration as the
Committee shall determine and specify in the Award Agreement.

ARTICLE 10
TERMINATION OR AMENDMENT OF THE PLAN

          The Board may at any time amend, discontinue or terminate this Plan or
any part thereof (including any amendment deemed necessary to ensure that the
Company may comply with any applicable regulatory requirement); provided,
however, that, unless otherwise required by law, the rights of a Participant
with respect to Awards granted prior to such amendment, discontinuance or
termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the Company's share holders, no
amendment may be made which would (i) increase the aggregate number of shares of
Common Stock that may be issued under this Plan (except by operation of Section
12.1); (ii) change the definition of Employees eligible to receive Awards under
this Plan; (iii) decrease the option price of any Option to less than one
hundred percent (100%) of the Fair Market Value on the date of grant for an
Option; (iv) extend the maximum option period under Section 6.4(b) of the Plan;
or (v) cause the Plan not to comply with either Rule 16b-3, or any successor
rule under the Act, or Section 162(m) of the Code. The Committee may amend the
terms of any Award theretofore granted, prospectively or retroactively, but,
subject to Section 12.2, no such amendment or other action by the Committee
shall impair the rights of any Participant without the Participant's consent.
Awards may not be granted under the Plan after the Termination Date, but Awards
granted prior to such date shall remain in effect or become exercisable pursuant
to their respective terms and the terms of this Plan.

ARTICLE 11
UNFUNDED PLAN

          This Plan is intended to constitute an "unfunded" plan for incentive
and deferred compensation. With respect to any payment not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

ARTICLE 12
ADJUSTMENT PROVISIONS

          12.1          Antidilution. Subject to the provisions of this Article
12, if the outstanding shares of Common Stock are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to such shares of Common Stock or other securities, through merger,

12

--------------------------------------------------------------------------------


consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to such shares of Common
Stock or other securities, an appropriate and proportionate adjustment may be
made in (i) the maximum number and kind of shares provided in Article 4 of the
Plan, (ii) the number and kind of shares or other securities subject to the then
outstanding Awards, and (iii) the price for each share or other unit of any
other securities subject to the then outstanding Awards.

          12.2          Change in Control. Notwithstanding Section 12.1, upon
the occurrence of a Change in Control, all Awards then outstanding under the
Plan will be fully vested and exercisable and all restrictions will immediately
cease, unless, in the case of a transaction described in clause (iii) or (iv) in
the following definition of Change in Control, provisions are made in connection
with such transaction for the continuance of the Plan and the assumption of or
the substitution for such Awards of new Awards covering the stock of a successor
employer corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices. As used in this
Plan, "Change in Control" shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Act; provided that, for
purposes of this Plan, a Change in Control shall be deemed to have occurred if:
(i) any Person (other than the Company) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company which represent 20% or more of the combined voting power of the
Company's then outstanding securities; (ii) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election, by the Company's stockholders, of
each new director is approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of the period
but excluding any individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such term is used
in Rule 14a-11 of Regulation 14A promulgated under the Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; (iii) there is consummated any con solidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock are converted into cash, securities or
other property, other than a merger of the Company in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger; (iv) there is consummated any consolidation or merger of the Company in
which the Company is the continuing or surviving corporation in which the
holders of Common Stock immediately prior to the merger do not own at least
fifty percent (50%), or such greater percentage as shall be set in any agreement
with any Participant, or more of the stock of the surviving corporation
immediately after the merger; (v) there is consummated any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company; or (vi) the
stockholders of the Company approve any plan or proposal for the liquidation or
dissolution of the Company.

          12.3          Adjustments by Committee. Any adjustments pursuant to
this Article 12 will be made by the Committee, whose determination as to what
adjustments will be made and the extent thereof will be final, binding, and
conclusive. No fractional interest will be issued under

13

--------------------------------------------------------------------------------


the Plan on account of any such adjustments. Only cash payments will be made in
lieu of fractional shares.

ARTICLE 13
GENERAL PROVISIONS

          13.1          Legend. The Committee may require each person purchasing
shares pursuant to an Award under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof. In addition to any legend required by this Plan, the
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.

          All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Stock is then listed, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

          13.2          No Right to Employment. Neither this Plan nor the grant
of any Award hereunder shall give any Participant or other Employee any right
with respect to continuance of employment by the Company or any Subsidiary, nor
shall there be a limitation in any way on the right of the Company or any
Subsidiary by which an Employee is employed to terminate his or her employment
at any time.

          13.3          Withholding of Taxes. The Company shall have the right
to deduct from any payment to be made pursuant to this Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock or the
payment of any cash hereunder, payment by the Participant of, any Federal, state
or local taxes required by law to be withheld. Unless otherwise prohibited by
the Committee, each Participant may satisfy any such withholding tax obligation
by any of the following means or by a combination of such means: (a) tendering a
cash payment; (b) authorizing the Company to withhold from the shares otherwise
issuable to the Participant a number of shares having a Fair Market Value as of
the "Tax Date", less than or equal to the amount of the withholding tax
obligation; or (c) delivering to the Company unencumbered shares owned by the
Participant having a Fair Market Value, as of the Tax Date, less than or equal
to the amount of the withholding tax obligation. The "Tax Date" shall be the
date that the amount of tax to be withheld is determined.

          13.4          No Assignment of Benefits. No Option, Award or other
benefit payable under this Plan shall, except as otherwise specifically provided
in this Plan or as otherwise specifically provided by law, be subject in any
manner to anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, attach,
sell, transfer, assign, pledge, encumber or charge, any such benefits shall be
void, and any such benefit shall not in any manner be liable for or subject to
the debts, contracts, liabilities, engagements or torts of any person who shall
be entitled to such benefit, nor shall it be subject to attachment or legal
process for or against such person.


14

--------------------------------------------------------------------------------




          13.5          Governing Law. This Plan and actions taken in connection
herewith shall be governed and construed in accordance with the laws and in the
courts of the state of Michigan.

          13.6          Application of Funds. The proceeds received by the
Company from the sale of shares of Common Stock pursuant to Awards granted under
this Plan will be used for general corporate purposes.

          13.7          Rights as a Shareholder. Except as otherwise provided in
an Award Agreement, a Participant shall have no rights as a shareholder of the
Company until he or she becomes the holder of record of Common Stock.

          13.8          Cancellation of Prior Plans. Upon approval of this Plan
by the Board, all prior restricted stock plans and all prior employee stock
option plans shall be cancelled, terminated, and of no further force or effect,
except insofar as any such prior plan relates to restricted stock awards or
options outstanding immediately prior to approval of this Plan.

ARTICLE 14
SHAREHOLDER APPROVAL

          The Plan received the unanimous approval of the Company's shareholders
prior to the Effective Date.











15

--------------------------------------------------------------------------------